                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE

PLANNED PARENTHOOD OF TENNESSEE                                           SEP 2:-2020 . D
AND NORTH MISSISSIPPI, on behalf of itself,                         U.S. DISTRICT `.;' iURT
its physicians and staff, and its patients;
                                                                   MIDDLE              OIF `1'N.
MEMPHIS CENTER FOR REPRODUCTIVE
HEALTH} on behalf of itself, its physicians and
staff, and its patients; KNOXVILLE CENTER
FOR REPRODUCTIVE HEALTH, on behalf of
itself, its physicians and staff, and its patients;
FEMHEALTH USA, INC., d/b/a CARAFEM, on
behalf of itself, its physicians and staff, and its CIVIL ACTION
patients; and AUDREY LANCE, M.D., M.S., on CASE NO.3:20-cv-00740
behalf of herself and her patients,                 JUDGE CAMPBELL

Plaintiffs,

M

HERBERT H. SLATERY III, Attorney General
of Tennessee, in his official capacity; LISA
PIERCEY, M.D., Commissioner of the                                                            r
Tennessee Department of Health, in her official
capacity; RENE SAUNDERS, M.D., Chair of the
Board for Licensing Health Care Facilities, in her
official capacity; W. REEVES JOHNSON,
JR.,M.D., President of the Tennessee Board of
Medical Examiners, in his official capacity;
AMY P. WEIRICH, District Attorney General of
Shelby County, Tennessee, in her official
capacity; GLENN FUNK, District Attorney
General of Davidson County, Tennessee, in his
official capacity; CHARME P. ALLEN, District
Attorney General of Knox County, Tennessee, in
her official capacity; and TOM P. THOMPSON,
JR., District Attorney General for Wilson
County, Tennessee, in his official capacity,

Defendants.




              NOTICE OF FILING OF DECLARATION OF GLENN R. FUND




    Case 3:20-cv-00740 Document 29 Filed 09/23/20 Page 1 of 3 PageID #: 751
              NOTICE OF FILING OF DECLARATION OF GLENN R. FUNK

       I, Glenn Funk, District Attorney General for the 20" Judicial District, a named defendant

in the above-captioned matter in my official capacity, hereby gives notice of my filing of the

attached Declaration of Glenn R. Funk.

                                            Respectfully submitted,



                                            Glenn R. Funk
                                            BPR# 011492
                                            District Attorney General, 201h Judicial District
                                            222 Second Ave., North, Suite 500
                                            Nashville, TN 37201

                               CERTIFICATE OF SERVICE

Thomas H. Castelli
Stella Yarbrough
American Civil Liberties Union Foundation of Tennessee
P.O. Box 12160
Nashville, TN 37212
tcastel ligaclu-tn.org
syarbroug kaclu-tn.org

Christine Clarke
Jennifer Sandman
Planned Parenthood Federation of America
123 William Street, 91h Floor
New York, NY 10038
christine.clarke2ppfa.or~
i ennifer.sandman2ppfa.org

Andrew Beck
American Civil Liberties Union Foundation
125 Broad Street, 18th Floor
New York, NY 10004
abeckgaclu.org




                                              2
   Case 3:20-cv-00740 Document 29 Filed 09/23/20 Page 2 of 3 PageID #: 752
Michelle Moriarty
199 Water Street, 22°a Floor
New York, NY 10038
mmoiria     reprorights.org

Marc Hearron
Center for Reproductive rights
1634 Eye St., N.W., Suite 600
Washington, D.C. 20006
mhearronkrepri hts.org

Alexander S. Reiger
Charlotte M. Davis
Edwin A. Groves, Jr.
Tennessee Attorney General's Office
P.O. Box 20207
Nashville, TN 37202
alex.rie er ,ag.tn.gov
charlotte.davis(a,ag tn.gov
alan.grovesna,ag tn.gov



                                      Glenn R. Funk




                                     3
   Case 3:20-cv-00740 Document 29 Filed 09/23/20 Page 3 of 3 PageID #: 753
